DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/04/2021, the following represents the changes from the previous claims: Claims 1, 4, 7, 9, 11, 13, 15, 17, and 20 were amended, Claims 3, 8, 12, 18, and 19 were canceled, and Claims 21 and 22 are new. Claims 1, 2, 4-7, 9-11, 13-17, and 20-22 are presented for examination. 

2. 	Claims 11, 13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Brien et al. (US Patent Publication 2004/0020100) in view of Laut et al. (US Patent Publication 2020/0060256).
a. Regarding claim 11, O’Brien teaches a remote notification electronic rodent trapping system comprising a base station or gateway device and a plurality of electronic rodent trapping devices 100 each rodent trapping device including an RF module for sending wireless transmissions to the base station or gateway device 103 [one or more battery operated RF transmitters 100, as shown in FIG. 1, which may be mounted or attached to a pre-existing trap, and a receiver 103 capable of alerting through the use of visual and audible and telecommunication signaling methods [0031]] and providing long range wireless remote notification capability while communicating directly with the base station or gateway device 103 [transmitter 100 sends an encoded signal to the receiver base unit 103 [0031]].
O’Brien does not specifically teach an RF module for sending wireless transmissions to the base station or gateway device in a low power wide area network (LPWAN). Laut teaches an RF module 30 for sending wireless transmissions to the base station or gateway device [transmit a signal to an off-site receiver, abstract] in a low power wide area network (LPWAN) at a frequency and each wireless transmission having a payload said frequency and payload size providing long range wireless remote notification capability while communicating directly with the base station or gateway device [signal unit 30 (see FIG. 3) having transmitters and batteries, which are used to power transmission of signals to users [0053]]; signal unit 30 may use Low Power Wide Area (LPWA) technologies, such as Ultra-narrowband (e.g., Sigfox), Spread-spectrum (e.g., LORA) or Narrowband (e.g., Weightless-P) technologies that allow longer range communication and consume less power [0053]] for the  Low Power Wide Area technologies that allow longer range communication and consume less power. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by O’Brien to include an RF module for sending wireless transmissions to the base station or gateway device in a low power wide area network (LPWAN) as taught by Laut because doing so would have provided Low Power Wide Area technologies that allow longer range communication and consume less power. 
O’Brien in view of Laut does not specifically teach a frequency of less than 1 GHz and a payload of not more than 256 bytes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by O’Brien in view of Laut to include a frequency of less than 1 GHz and a payload of not more than 256 bytes because doing so would have provided a suitable frequency and payload for wireless reporting the status of animal traps or bait stations to an off-site receiver and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
b. Regarding claim 13, O’Brien in view of Laut teaches the remote notification electronic rodent trapping system as set forth in claim 11, wherein the LPWAN is selected from the group consisting of a LoRa network, a Sigfox network, and an Ingenu network [signal unit 30 (see FIG. 3) having transmitters and batteries, which are used to power transmission of signals to users [0053]]; signal unit 30 may use Low Power Wide Area (LPWA) technologies, such as Ultra-narrowband (e.g., Sigfox), Spread-spectrum (e.g., LORA) or Narrowband (e.g., Weightless-P) technologies that allow longer range communication and consume less power [0053]].
d. Regarding claim 17, O’Brien teaches a method of remotely monitoring a plurality of electronic rodent traps 100 through a base station or gateway device 103 comprising positioning the plurality of electronic rodent traps in a geographical area including and sending wireless transmissions from the rodent traps directly to the base station or gateway device without the use of any intervening repeating devices and receiving the wireless transmissions at the base station or gateway device [one or more battery operated RF transmitters 100, as shown in FIG. 1, which may be mounted or attached to a pre-existing trap, and a receiver 103 capable of alerting through the use of visual and audible and telecommunication signaling methods [0031]].
O’Brien does not specifically teach sending wireless transmissions within a low power wide area network (LPWAN) each having a payload from the rodent traps to the base station or gateway device and receiving the wireless transmissions at the base station or gateway device. Laut teaches sending wireless transmissions within a low power wide area network (LPWAN) each having a payload from the rodent traps to the base station or gateway device [transmit a signal to an off-site receiver, abstract] and receiving the wireless transmissions at the base station or gateway device [transmit a signal to an off-site receiver, abstract; signal unit 30 (see FIG. 3) having transmitters and batteries, which are used to power transmission of signals to users [0053]]; signal unit 30 may use Low Power Wide Area (LPWA) technologies, such as Ultra-narrowband (e.g., Sigfox), Spread-spectrum (e.g., LORA) or Narrowband (e.g., Weightless-P) technologies that allow longer range communication and consume less power [0053]] for the purpose of providing Low Power Wide Area technologies that allow longer range communication and consume less power. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by O’Brien to include sending wireless transmissions to the base station or gateway device in a low power wide area network (LPWAN) as taught by Laut because doing so would have provided Low Power Wide Area technologies that allow longer range communication and consume less power. 
O’Brien in view of Laut does not specifically teach a frequency of less than 1 GHz and a payload of not more than 256 bytes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Laut to include a frequency of less than 1 GHz and a payload of not more than 256 bytes because doing so would have provided a suitable frequency and payload for wireless reporting the status of animal traps or bait stations to an off-site receiver and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

3. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Brien et al. (US Patent Publication 2004/0020100) in view of Laut et al. (US Patent Publication 2020/0060256) and Levine (US 3,468,054).
a. Regarding claim 14, O’Brien in view of Laut teaches (references to O’Brien) the remote notification electronic rodent trapping system as set forth in claim 11, wherein each of the trapping devices 100 includes pest sensor 10.  O’Brien in view of Laut does not specifically teach a killing circuit. Levine teaches the trapping devices include a killing circuit [grids 82, 84 are affixed to the floor 30 of the rodent entrance chamber 12 and are positioned in parallel, horizontally juxtaposed relation; a pair of spaced, longitudinal rails 92, 94 and a plurality of transverse, spaced bars welded or otherwise securely joined to provide a unitary, electrically conductive assembly, col. 3 lines 72-75, col. 4 lines 1-3; FIGS. 1, 9] for the purpose of providing an electrical rodent exterminator designed to be tripped by a rodent entering the device and standing upon a pair of high voltage killing plates so high voltage current flowing through the plates passes through the body of the rodent resulting in instantaneous electrocution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by O’Brien in view of Laut to include a killing circuit as taught by Levine because doing so would have provided an electrical rodent exterminator designed to be tripped by a rodent entering the device and standing upon a pair of high voltage killing plates so high voltage current flowing through the plates passes through the body of the rodent resulting in instantaneous electrocution. 

4. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Brien et al. (US Patent Publication 2004/0020100) in view of Laut et al. (US Patent Publication 2020/0060256), Levine (US 3,468,054), and Nelson et al. (US Patent Publication 2011/0239526).
a. Regarding claim 20, O’Brien in view of Laut teaches (references to O’Brien) the method as set forth in claim 17 includes positioning modular rodent traps 100. O’Brien in view of Laut does not specifically teach assembling a plurality of modular components, the tunnel module having at least first and second oppositely charged lower killing plates and a triggering element, and a removable electronics 82, 84 [grids 82, 84 are affixed to the floor 30 of the rodent entrance chamber 12 and are positioned in parallel, horizontally juxtaposed relation; a pair of spaced, longitudinal rails 92, 94 and a plurality of transverse, spaced bars welded or otherwise securely joined to provide a unitary, electrically conductive assembly, col. 3 lines 72-75, col. 4 lines 1-3; FIGS. 1, 9] and triggering element 54 [cause the rodent to push the swing baffle 54 rearwardly (FIG. 6) which in turn causes the transformer 80 to transmit a timed cycle of high voltage current to the grids 82, 84. The presence of the rodent 52 on the grids causing the shocking current to pass through its body resulting in instantaneous electrocutions, col. 4 lines 23-33], and a removable electronics module 14 also configured to be received within the outer housing [casing 10 is longitudinally compartmented into a rodent entrance chamber 12 and an electrical equipment chamber 14, col. 2 lines 40-42], the electronics module containing a high voltage circuit operatively coupled to at least said first and second oppositely charged lower killing plates[grids 82, 84 are affixed to the floor 30 of the rodent entrance chamber 12 and are positioned in parallel, horizontally juxtaposed relation; a pair of spaced, longitudinal rails 92, 94 and a plurality of transverse, spaced bars welded or otherwise securely joined to provide a unitary, electrically conductive assembly, col. 3 lines 72-75, col. 4 lines 1-3; FIGS. 1, 9] for the purpose of providing an electrical rodent exterminator designed to be tripped by a rodent entering the device and standing upon a pair of high voltage killing plates so high voltage current flowing through the plates passes through the body of the rodent resulting in instantaneous electrocution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by O’Brien in view of Laut to include assembling a plurality of modular components, the tunnel module having at least first and second oppositely charged lower killing plates and a triggering element, and a removable electronics module also configured to be received within the outer housing, the electronics module containing a high voltage circuit operatively coupled to at least said first and second oppositely charged lower killing plates as taught by Levine because doing so 
O’Brien in view of Laut and Levine does not specifically teach each trap having an outer housing forming a trap body with two opposed entrances, a removable tunnel module configured to be received within the outer housing and having opposed entrances in alignment with the two opposed entrances of the trap body. Nelson teaches each trap having an outer housing forming trap body 101 with two opposed entrances 138, 139, a removable tunnel module 150 configured to be received within the outer housing and having opposed entrances 196a, 196b  in alignment with the two opposed entrances of the trap body [pests may access the cavity 162 of the insert 150 by entering the openings 138 and 139, climbing up the inclined passageways 116 and 119 or the bottoms 198 of the access members 196 a and 196 b [0062]] for the purpose of providing a versatile rodent trap with a removable tunnel and a removable electronics module received in an outer housing that supports various inserts including electronic devices for monitoring purposes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by O’Brien in view of Laut and Levine to include each trap having an outer housing forming a trap body with two opposed entrances, a removable tunnel module configured to be received within the outer housing and having opposed entrances in alignment with the two opposed entrances of the trap body as taught by Nelson because doing so would have provided a versatile rodent trap with a removable tunnel and a removable electronics module received in an outer housing that supports various inserts including electronic devices for monitoring purposes.

Response to Arguments
5.	Applicant’s arguments from the response filed on 05/04/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 05/04/2021, see pages 8-11, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 


Allowable Subject Matter
6.	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1, 2, 4-7, 9, 10, 21, and 22 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643